Citation Nr: 1630186	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-17 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to death pension benefits.  

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1970.  The Veteran died in December 2011.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Milwaukee Pension Center of the Department of Veteran Affairs (VA) which denied entitlement to accrued benefits, entitlement to death pension benefits, entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. 1318, and entitlement to service connection for the cause of the Veteran's death.  Jurisdiction of this matter was subsequently transferred to the VA Regional Office (RO) in Nashville, Tennessee

In March 2016, the appellant testified at a videoconference hearing at the RO before the undersigned VLJ.  At the hearing, the appellant testified regarding the accrued benefits claim and the death pension claim, however, no testimony was taken regarding the claim for service connection for the cause of the Veteran's death.  Further, at the hearing the representative requested that the appellant's claim be expedited based on age.  38 C.F.R. § 20.900(c)(1) provides that a case may be advanced on the docket due to age if the claimant is 75 years or more of age.  Because the appellant was born in September 1945, she does not meet this requirement.  No other cause for advancement on the docket was asserted.  In the absence of sufficient cause, the appellant's motion is denied and her claim will remain in its current docket number order.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  

Accordingly, the issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the time of his death, the Veteran did not have any claims pending before VA.

2.  The appellant's income is excessive for purposes of entitlement to death pension.


CONCLUSIONS OF LAW

1. The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. 
§ 5121 (West 2015); 38 C.F.R. § 3.1000 (2015).

2. The criteria for entitlement to death pension benefits have not been met.  38 U.S.C.A. §§ 1541, 1543 (West 2015); 38 C.F.R. §§ 3.23, 3.158, 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board notes that the provisions of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014), and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015), are not applicable to the appellant's claims for death pension and accrued benefits currently on appeal, because resolution of these claims turns solely on a matter of law and not on the underlying facts or development thereof.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  Consequently, the Board is not required to address the Agency of Original Jurisdiction's (AOJ) efforts to comply with the VCAA with respect to the issues here on appeal as the relevant facts in this case are not in dispute.  There is no additional evidence that could be obtained to substantiate the claims, and no further action is required to comply with the VCAA or the implementing regulation.  Id.; see also VAOPGCPREC 5-2004 (June 23, 2004).  In any event, notice concerning how to substantiate the claims decided herein was provided in February 2012 and all known and available records relevant to the issues on appeal have been obtained and associated with the claims file.

II. Accrued Benefits

Benefits to which a veteran was entitled at his death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid may be awarded to the veteran's surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The application for accrued benefits must be filed within 1 year after the date of death; and a claim for death pension, compensation, or dependency and indemnity compensation, by an apportionee, surviving spouse, child or parent is deemed to include a claim for any accrued benefits.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

The appellant has claimed entitlement to accrued benefits, noting that the Veteran had been granted a 100 percent rating (for prostate cancer), effective 26, 2010, but that he had been paid at the single rate, rather than the married rate.  She claimed that she had contacted VA about this oversight, and was asked to provide information regarding their separation.  She indicated that they had separated due to issues the Veteran had to deal with, but that they were never legally separated or considered filing for divorce.  She also indicated that if there was any paperwork they needed to complete to make the change from the single rate to the married rate, it was an oversight by them because of their difficulties managing the Veteran's ailments and treatments. 

Review of the record, however, shows that at no point prior to his death, did the Veteran (or the appellant) notify VA of any dependents.  In that regard, the record shows that the Veteran was granted a non-service connected pension, effective from April 24, 2000, and was paid at the single rate with no dependents.  Thereafter, he was granted service connection for prostate cancer and assigned a 100 percent rating, effective from April 26, 2010, and was paid at the single rate with no dependents.  

There is no indication in the record that the Veteran ever reported having any dependents.  He was advised that he was responsible to tell VA if he gained a dependent.  It was not until after the Veteran's death that VA became aware of the appellant.  In that regard, after the appellant filed the instant claim in December 2011 and provided a marriage certificate, she was acknowledged as the surviving spouse and was paid month of death benefits.  Thus, review of the record shows that VA owed no money to the Veteran or appellant at the time of his death.  

Additionally, there were no claims or appeals pending at the time of the Veteran's death.  Indeed, the appellant does not claim that there are any such claims or appeals.  The Board therefore concludes that the criteria for a claim for accrued benefits have not been met, and the claim of entitlement to accrued benefits, is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III. Death Pension

Basic entitlement to VA non-service-connected improved death pension benefits exists if:  (i) the veteran had qualifying service (a veteran who served during wartime); or (ii) the veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability based on service during a period of war; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274  and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).  The purpose of VA pension benefits is to provide a subsistence income for the surviving spouses of veterans of a period of war who were totally disabled.  Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the appellant supports.  Recipients of pension income are required to report any changes in income and net worth, and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1541, 1542.

Under the law, the maximum annual rate of improved (non-service-connected) death pension payable to a surviving spouse varies according to the number of dependents and according to whether the surviving spouse is in need of aid and attendance or housebound.  38 U.S.C.A. §§ 1503, 1541; 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1541; 38 C.F.R. §§ 3.3, 3.23.

The maximum annual rate of pension is established by statute every year and is reduced by the surviving spouse's countable annual income.  "Annual income" includes the surviving spouse's own annual income, and, with certain exceptions, the annual income of each child of the veteran in the custody of the surviving spouse.  38 C.F.R. § 3.23(d)(5).  It also includes any recurring income.  38 C.F.R. § 3.271(a)(1) (2015).  Social Security income is not excluded.  38 C.F.R. § 3.272 (2015)

Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c) .

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a surviving spouse for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the applicable maximum annual pension rate (MAPR) for the surviving spouse as in effect during the 12-month annualization period in which medical expenses were paid, regardless of when the indebtedness occurred.  38 U.S.C.A. §§ 501, 1503(a)(8); 38 C.F.R. § 3.272(g).  Effective December 1, 2011, the MAPR for an otherwise eligible claimant, without a dependent child, was $8,219.00. 

Expenses of last illnesses, burials and just debts, incurred by a surviving spouse, which are paid during the calendar year following that in which death occurred may be deducted from annual income for the 12-month period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the claimant's advantage.  Otherwise, such expenses are deductible for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h).  Amounts paid by a spouse before a veteran's death for the expense of the Veteran's last illness will be deducted from the income of the surviving spouse.  38 C.F.R. § 3.272(h)(1)(i).

The appellant contends that she should be entitled to a death pension, claiming that the income she receives is Supplemental Security Income (SSI) and that this should be excluded from the calculation of her income.  

The record reflects that in December 2011, the appellant filed her claim and listed her monthly income from the Social Security Administration (SSA) as $739.00.  She also listed $99.90 as unreimbursed monthly expenses paid by her to "SMI b".  

In December 2011, the SSA advised that the appellant's date of entitlement was November 2007, and that her SMI start date was in September 2010.  It was noted that her SMI premium amount was 99.90, which was paid by the State.  It was also noted that her monthly benefit credited was $739.00. 

In a letter dated in April 2012, notifying the appellant that her claims had been denied, the VA Milwaukee Pension Management Center (PMC) noted that the appellant reported she received $739 in monthly income from the SSA, but that the SSA actual gross rate of entitlement was $803.  The PMC noted that the law required that VA consider her actual gross amount of income in determining her eligibility for pension.  The PMC concluded that based on a monthly rate of $803, the amount of the appellant's annual income for VA purposes was $9,636, which exceeded the applicable pension limit of $8,219.  The PMC indicated that if this information was incorrect, that the appellant should provide a copy of her Social Security benefit letter and the decision would be reconsidered.  The PMC also noted that evidence received from SSA showed that the State had been paying for her Medicare Part B premiums since October of 2010, and that since she did not pay for this expense, VA could not consider it to reduce her countable income for VA purposes.  The PMC noted that if this information received from the SSA was incorrect, that the appellant should submit evidence showing the exact amount she paid for Medicare in 2011.

In reviewing the appellant's claim, the Board notes that her annual income for VA purposes was $9,636, and she had reported no unreimbursed expenses to be deducted from her annual income.  Social Security income is not excluded from her countable income and the Medicare Part B premium was not paid by her.  Accordingly, the annual income amount is in excess of the applicable MAPR of $8,219, and the appellant's claim for VA death pension benefits must, therefore, be denied.


ORDER

Entitlement to accrued benefits is denied.

Entitlement to a death pension is denied.


REMAND

In the March 2012 rating decision, the RO, in part, denied service connection for the cause of the Veteran's death.  In August 2012, the appellant filed a timely notice of disagreement (NOD) regarding the entire rating decision.  In a March 2013 letter, the RO noted that the appellant had submitted an NOD with the March 2012 rating decision, and that since there was more than one decision made that the appellant could be disagreeing with, the RO needed clarification if she was disagreeing with:  VA death pension, DIC, or accrued benefits.  In April 2013, the RO noted that the appellant had been contacted and had advised she wished to appeal the death pension and accrued benefits.  Thereafter, a statement of the case (SOC) was issued regarding the claims for death pension and accrued benefits, and the appellant perfected an appeal of these two claims.  At the hearing in March 2016, however, it became apparent that the appellant intended to appeal the claim for entitlement to service connection for the cause of the Veteran's death, and, as noted above, her NOD encompassed all issues denied in the March 2012 rating decision.  As the claim for service connection for the cause of the Veteran's death has yet to be encompassed in an SOC, a remand is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The appellant and her representative should be provided an SOC on the issue of entitlement to service connection for the cause of the Veteran's death.  If, and only if, a substantive appeal is filed, that issue should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


